      Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 1 of 83




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,                                      )
          Plaintiff,                                 )
                                                     )
v.                                                   )       Case. No. 20-cv-4084-EFM-TJJ
                                                     )
STATE OF KANSAS, et al.,                             )
           Defendants.                               )
                                                     )


                            DECLARATION OF DONNA WELLS


        I, Donna Wells, declare under penalty of perjury the following facts, of which I have

personal knowledge:

     1. I am employed as a Legal Assistant in the Civil Litigation Division of the Office of

        Attorney General Derek Schmidt.

     2. As a Legal Assistant in the Civil Litigation Division, my duties include processing

        incoming mail received by the Division, including any summons received in the mail.

     3. On December 18, 2020, I was in the Office of Attorney General when an envelope was

        received at the Office of Attorney General via certified mail from Chris Haulmark. I opened

        the envelope and scanned everything in that was in the envelope. I did not leave anything

        out of the scanning process. A copy of the contents of the envelope is attached as Exhibit

        1.

     4. Since I did not know to whom in the Division to give the received document, I sent out an

        email, a copy of which is attached as Exhibit 2.



                                                                                            Exhibit B
 Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 2 of 83




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

   Executed on February 8, 2021.

                                                 s/Donna Wells
                                                 Donna Wells
                                                 Legal Assistant
                                                 Civil Litigation Division
                                                 Office of Attorney General Derek Schmidt
                                                 Memorial Hall
                                                 120 SW 10th
                                                 Topeka, KS 66612




                                             2


                                                                                        Exhibit B
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 3 of 83




                                                                       Exhibit 1
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 4 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 5 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 6 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 7 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 8 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 9 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 10 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 11 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 12 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 13 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 14 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 15 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 16 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 17 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 18 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 19 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 20 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 21 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 22 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 23 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 24 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 25 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 26 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 27 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 28 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 29 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 30 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 31 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 32 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 33 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 34 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 35 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 36 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 37 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 38 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 39 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 40 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 41 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 42 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 43 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 44 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 45 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 46 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 47 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 48 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 49 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 50 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 51 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 52 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 53 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 54 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 55 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 56 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 57 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 58 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 59 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 60 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 61 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 62 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 63 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 64 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 65 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 66 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 67 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 68 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 69 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 70 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 71 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 72 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 73 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 74 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 75 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 76 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 77 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 78 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 79 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 80 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 81 of 83
Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 82 of 83
            Case 5:20-cv-04084-EFM-TJJ Document 15-2 Filed 02/11/21 Page 83 of 83



Zamora, Chelsea

From:                           Wells, Donna
Sent:                           Friday, December 18, 2020 1:15 PM
To:                             Depew, Dennis; Willoughby, M J.
Cc:                             Zamora, Chelsea
Subject:                        Summons
Attachments:                    20201218124913748.pdf


We received the attached summons by certified mail today from Chris Haulmark. Haulmark v St of KS USDC 20‐4084 –
not sure where it should go.

Donna

Donna Wells
Legal Assistant
Civil Litigation Division
Office of Kansas Attorney General Derek Schmidt
120 SW 10th Ave, 2nd Floor
Topeka, Kansas 66612
785‐368‐8428 phone
785‐291‐3767 fax
donna.wells@ag.ks.gov
www.ag.ks.gov

This communication, and any attachments, is private and confidential and for the exclusive use of the intended
recipient. The information contained herein as well as any attachments is confidential and privileged under the
joint prosecution or investigation privilege, attorney‐client privilege, work product privilege, joint defense
privilege, or any other applicable privilege or immunity. If you are not the intended recipient and have received
this communication in error, please notify the sender immediately and destroy the original message and all
copies. Any unauthorized disclosure, copying, distribution, or the taking of any action in reliance on the
contents of this communication is strictly prohibited. Receipt by anyone other than the intended recipient is not
a waiver of any protection, privilege, or immunity. Please note also that the Kansas Open Records Act provides
that public records, including correspondence to me via email, may be subject to disclosure unless otherwise
protected by law.




                                                        1

                                                                                                     Exhibit 2
